DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skierwiderski (US 4848027).
	Re Clm 1:  Skierwiderski discloses (fig 2) a fence system [for releasably fixing a thread to a post]*, said fence system comprising a fixation member (fig 2) having one or more fixation structures (21) capable of receiving the thread, thereby fixing the thread to the fixation member (fixed in any number of ways), wherein the fixation member comprises a first portion (8) and a second portion (9) detachably attached to each other at one or more pivot joints (14, 15) allowing the first portion and the second portion to rotate in-plane relative to one another, wherein the fixation member comprises a basically cylindrical pole contact surface spanning at least 180 degrees (see fig 2).
*Regarding the above language emphasized in brackets [  ] examiner notes that the language is functional in nature and limited patentable weight is given to this section of the claim. Additionally, examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does.  See MPEP 2114.
	Re Clm 2:  Skierwiderski discloses wherein the fixation member comprises a rotatably mounted fastening screw (2, threaded section 16) arranged to be radially displaced with respect to the cylindrical pole contact surface upon being rotated in order to engage a pole surface (see bottom of col 7).
	Re Clm 3:  Skierwiderski discloses wherein at the first portion and at the second portion the fastening screw is arranged at a midpoint between two fixation structures (see fig 2).
	Re Clm 5:  Skierwiderski discloses wherein the fixation member comprises two, three or four radially extending attachment arms (arms of 21).
	Re Clm 7:  Skierwiderski discloses wherein the attachment arms are evenly distributed along a periphery of the fixation member (see fig 2, bottom of col 4).
	Re Clm 8:  Skierwiderski discloses wherein the cylindrical pole contact surface extends along a circular cylindrical surface that will form the pole contact surface when the fixation member is attached to a circular cylindrical pole (see figs).
	Re Clm 9:  Skierwiderski discloses wherein the first and second portions further comprise an outer cylindrical surface spaced apart from the pole contact surface by one or more openings (openings where the screw elements are inserted).
	Re Clm 10:  Skierwiderski discloses wherein the fixation structures extend from the outer cylindrical surface (see figs).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Skierwiderski (US 4848027) in view of Wang (US 8495801).
Re Clm 11:  Skierwiderski fails to disclose wherein the pole contact surface comprises at least one indentation extending axially.
Wang teaches the use of a clamp with an inner pole contact surface (13a) that has at least one indentation extending axially (see indentations in inner surface) for the purpose of providing added flexibility to the clamping surface.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the pole contact surface of Skierwiderski with at least one indentation extending axially, as taught by Wang, for the purpose of providing added flexibility to the clamping surface.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Skierwiderski (US 4848027) in view of EP 2998461, hereafter ‘461. 
Re Clm 13:  Skierwiderski fails to disclose wherein the fence system comprises a plurality of posts and a plurality of threads.
‘461 teaches (fig 2) the use of a fence system with a plurality of posts and a plurality of threads for the purpose of providing an extended fence line between posts.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided a fence system with a plurality of posts and a plurality of threads, as taught by ‘461, for the purpose of providing an extended fence line between posts.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Skierwiderski (US 4848027) in view of CA 2361027, hereafter ‘027.
Re Clms 14 and 15:  Skierwiderski fails to disclose wherein the fence system comprises one or more additional fixation elements configured to be attached to the post, wherein said additional fixation elements are configured to receive and maintain an additional post, wherein the post and the additional post are substantially perpendicular to one another.
‘027 teaches the use of a fixation element (clamp as shown in figs) capable of receiving and maintaining an additional post, wherein the post and additional post are substantially perpendicular to each other.  This is taught for the purpose of creating a 2-dimensional structural configuration for greater strength.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided one or more additional fixation elements configured to be attached to the post, wherein said additional fixation elements are configured to receive and maintain an additional post, wherein the post and the additional post are substantially perpendicular to one another, as taught by ‘027, for the purpose of creating a 2-dimensional structural configuration for greater strength.
Allowable Subject Matter
Claims 4, 5, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678